Citation Nr: 0529780	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-25 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia




THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Dependence and Indemnity Compensation (DIC) purposes.





ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant was married to the veteran who served on active 
duty from October 1967 to October 1969.  The veteran died in 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case for additional development in June 2004.

The Board notes that the appellant's correspondence may be 
construed as raising a claim for accrued benefits under 
38 C.F.R. § 3.1000(a) to the extent necessary to reimburse 
her for any last illness or burial expenses.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant married the veteran in December 2002.

2.  The appellant and the veteran were residents of the State 
of West Virginia at the time of his death in January 2003.

3.  The appellant and the veteran were not married for one 
year prior to his death and there were no children born of 
this marriage.




CONCLUSION OF LAW

The appellant was not married to the veteran for one year 
prior to his death and she is not eligible for DIC benefits.  
38 U.S.C.A. § 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.54 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the appellant was provided VCAA notice in July 
2004, subsequent to the determination at issue in this 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has held, in essence, that efforts to comply 
with the VCAA duties to assist and notify are not required 
when the interpretation of a statute is dispositive of the 
issue on appeal.  "The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation."  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (Jun. 23, 2004) (holding that VA is not required to 
met the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As interpretation of a 
statute is dispositive of the issue addressed in this 
decision , the Board finds additional efforts to notify or 
assist the appellant are not required.

VA law provides for dependency and indemnity compensation to 
a veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5 (2005).  
Dependency and indemnity compensation may be paid to a 
surviving spouse of a veteran who died on or after January 1, 
1957, and who was married to the veteran (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury of disease causing death was 
incurred or aggravated, (2) for one year or more prior to the 
veteran's death, (3) for any period of time if a child was 
born of the marriage or was born to them before the marriage.  
38 C.F.R. § 3.54 (2005).

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2005).  
West Virginia law requires that every marriage be solemnized 
by a marriage license and states that attempted marriages 
without license are void.  W. Va. Code § 48-2-101 (2005).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2005).

In this case, the facts are not in dispute and the record 
shows the veteran was separated from active service in 
October 1969.  Records show the appellant married the veteran 
in December 2002.  The appellant and the veteran are shown to 
have been residents of the State of West Virginia at the time 
of their marriage and at the time of the veteran's death in 
January 2003.  There is no indication that there were any 
children born of this marriage.  The appellant contends that 
benefits are warranted due to fairness and because of her 
actual marriage to the veteran.  

While the Board is sympathetic to the appellant's claim, her 
marriage to the veteran does not meet the criteria for 
recognition as his surviving spouse for entitlement to DIC 
benefits.  The evidence shows they were married more than 15 
years after his separation from active service, they were not 
married for one year prior to his death under West Virginia 
law, and there were no children born between them either 
before or after their marriage.  Therefore, the Board finds 
basic eligibility for DIC benefits as the veteran's surviving 
spouse is not warranted.  The Court has held that in cases 
such as this, where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

The appellant is not entitlement to recognition as the 
veteran's surviving spouse for DIC purposes; the appeal is 
denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


